Title: To John Adams from John George Jackson, 12 July 1823
From: Jackson, John George
To: Adams, John


				
					Dr. Sir.
					Clarksburg 12th July 1823
				
				The enclosed letter to Genl. La Fayette, has been occasioned by the recurrence of our national anniversary, & contains a printed copy of the Address I delivered on that day. If there be nothing improper in the request, and I assure you, that I cannot perceive its impropriety; I pray you to favor me with the facilities at your disposal, to ensure its safe conveyance to him.I send you a copy also, with the frank avowal, that I have drawn freely & with great satisfaction, upon the rich fund of information, contained in your valuable Oration of the year 1821—The sentiments are unsparingly adopted, & it was with difficulty I resisted, to the extent I have, the use of the Language itself, recommended as it is, by so many powerful persuasives—During the last winter I was often tempted to write you upon the subject of your answer, to Genl. Smyths unjustifiable attack, which absolutely prostrated the accuser, and was altogether satisfactory to every intelligent, & liberal mind; & in some respects peculiarly so to me, because I had opposed in the House of Reps. the memorable 2d. Section of the Louisiana Law, & was therefore obnoxious to the censure heaped upon you in that particular, altho I was a zealous  advocate for the acquisition of the Province, & its incorporation into the Union.I have the further favor to ask of you, to send me a copy of your Pamphlet concerning the Fisheries &c, as connected with the negociations at Ghent, I have failed in my efforts hitherto to procure it.With great respect / Your mo. obt. Servt.
				
					J G Jackson
				
				
			